Citation Nr: 1146690	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-23 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for residuals of a left nephrectomy. 

2.  Entitlement to service connection for residuals of a left nephrectomy.

3.  Entitlement to an increased disability rating in excess of 10 percent for the Veteran's service-connected lumbosacral strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1972 to February 1992.

This issue of new and material evidence for service connection for residuals of a left nephrectomy comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This issue of an increased rating for lumbosacral strain comes before the Board on appeal from a June 2007 rating decision by the VA RO in Waco, Texas.  In his substantive appeal, the Veteran requested a Board hearing.  A hearing was scheduled for May 2011 but the Veteran failed to report.  Thus, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.702(d) (2010).

The issue of service connection for residuals of a left nephrectomy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A November 1992 rating decision denied service connection for a left nephrectomy; the Veteran filed a timely notice of disagreement and a statement of the case was issued in June 1993.  The Veteran never filed a timely substantive appeal regarding that decision, and no new and material evidence was submitted to VA within the applicable appeal period.

2.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for residuals of a left nephrectomy has been received since the November 1992 rating decision.

3.  Throughout the rating period on appeal, the Veteran's low back disability generally manifested with forward flexion of the thoracolumbar spine of 70 degrees and a combined range of motion of the thoracolumbar spine of not less than 160 degrees.

4.  At no point during the rating period on appeal did the Veteran's low back disability manifest with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or incapacitating episodes.


CONCLUSIONS OF LAW

1.  The November 1992 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  New and material evidence has been received since the November 1993 denial of reopening service connection for residuals of a left nephrectomy to reopen the claim.  38 U.S.C.A. §§ 1110, 1131, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2011).

3.  The criteria for an increased disability rating in excess of 10 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

Regarding the claim to reopen, given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The record shows that through VCAA letters dated March 2007 and May 2008the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The Board also finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA examination reports, VA treatment records, private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded VA examinations in June 2007, June 2008, January 2009, and November 2010 to address the level of disability of the Veteran's spine.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  Therefore, the Board finds the examination to be sufficient and adequate for rating purposes. 

New and Material Evidence Analysis

The Veteran's claim to reopen involves a claim of entitlement to service connection for a left nephrectomy.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the record shows that a claim of service connection for a left nephrectomy was denied in November 1992.  The Veteran was informed of that decision in a November 1992 notification letter.  The Veteran filed a notice of disagreement regarding the November 1992 rating decision in February 1993 and a statement of the case was issued in June 1993.  The Veteran did not submit a substantive appeal within 60 days from the date of the notification of the statement of the case to appeal the denial of the claim.  Therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  The Veteran also did not submit any information or evidence within 60 days of the June 1995 statement of the case to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b).).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  Furthermore, material evidence could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010).

In this case, the RO originally denied service connection for a left nephrectomy in November 1982, finding that the evidence did not meet the standards for service connection.  The Veteran submitted a claim to reopen in July 2006 and the RO denied reopening the claim in November 2006.  The present appeal ensued.  Regardless of the RO's determination, the Board is not bound by that determination as to whether the claim should be reopened, and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Since the prior final rating decision in November 1992, VA has received additional evidence, including a January 2006 private treatment record summarizing the Veteran's medical history of donating a kidney during service and noting a scar from the nephrectomy.  The Veteran has also asserted that he has a current disability or symptoms of a disability beyond the scar that are related to the Veteran's nephrectomy.  This evidence constitutes new evidence as it was not previously submitted to agency decisionmakers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  

Again, the U.S. Court of Appeals for Veterans Claims (Court) has held that section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Given this standard, the Board finds that the additional evidence, to include the January 2006 treatment record and the Veteran's own statements, is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for residuals of a left nephrectomy.

Increased Rating - Lumbosacral Strain

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The residuals of the Veteran's low back injury have been rated under Diagnostic Code 5237 for lumbosacral or cervical strain.  Diagnostic Code 5237 refers to the general rating formula for diseases and injuries of the spine.  The general rating formula for diseases and injuries of the spine provides for the disability ratings under Diagnostic Codes 5235 to 5243, unless the disability rated under Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the general rating formula for diseases and injuries of the spine, ratings related to the thoracolumbar spine are assigned as follows:

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.
Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent evaluation.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.



The Veteran was afforded a VA examination in June 2007.  Physical examination revealed range of motion findings of flexion to 70 degrees, extension to 20 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 20 degrees.  The examiner noted pain at the extreme of each measurement.  The examiner noted no change in pain or range of motion upon repeated and resisted testing of the spine and noted no additional limitation.  The examiner found no spasm, guarding, or tenderness with preserved spinal contour and a normal gait.  The examiner also found no postural abnormalities, fixed deformities, or abnormality of the musculature of the back.  The examiner again noted no change in pain or range of motion and no additional limitation upon three repetitions.  
The Veteran was afforded another VA examination in June 2008.  The examiner noted no acute flare-ups of the Veteran's back pain that have been incapacitating in the past 12 months.  The examiner noted normal inspection of the back with normal posture, gait, and curvature of the spine.  The Veteran's range of motion findings showed flexion to 80 degrees with mild to moderate discomfort, extension to 30 degrees with minimal discomfort, left lateral flexion to 25 degrees with moderate discomfort, right lateral flexion to 30 degrees with minimal discomfort, and bilateral lateral rotation to 30 degrees without discomfort.  The examiner found no additional limitations with three repetitions of movement during the physical exam as related to pain, fatigue, incoordination, weakness, or lack of endurance.  The examiner noted objective evidence of painful motion without acute spasm, weakness, or tenderness.  He noted no postural abnormalities.  

The Veteran was afforded another VA examination in January 2009.  Range of motion findings revealed forward flexion to 70 degrees, extension to 20 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 15 degrees.  The examiner again noted pain at the extreme for each measurement.  The examiner noted no change in pain or range of motion upon repeated and resisted testing of the spine and no additional limitation of motion.  The examiner noted no spasm, guarding, or tenderness.  The Veteran did show a gait with a pronounced right limp and uses a cane.  The examiner reported no spasm or guarding and no postural abnormalities, fixed deformities, or abnormalities.  The examiner again noted no change in pain or range of motion and no additional limitations upon three repetitions of motion.  

The Veteran's final VA examination occurred in November 2010.  The examiner noted normal posture and spinal curvature.  The Veteran exhibited guarding, tenderness, and pain with motion.  The examiner noted no muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  The Veteran's range of motion was flexion to 70 degrees, extension to 20 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees.  The examiner did note pain following repetitive motion, but the pain did not cause additional limitations after three repetitions.
Private treatment records show consistent complaints of low back pain.  The Veteran received injections for the pain with some relief.  The examiners noted some tenderness, but did not provide specific range of motion findings.  

As seen in the evidence cited above, the Veteran's range of motion was at no point limited to forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees.  The Veteran's minimum forward flexion was measured to 70 degrees and the Veteran's minimum combined range of motion of the thoracolumbar spine was measured to 160 degrees.

The Board notes that the VA examiners specifically addressed the criteria set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's range of motion of the thoracolumbar spine was not found to be additionally limited by increased pain, incoordination, fatigue, weakness, or lack of endurance on repetitive use.  38 C.F.R. §§ 4.40, 4.45.  The examiners noted pain during their evaluations, but did not find any additional limitation due to pain.  Even considering the factors set forth in DeLuca, the Veteran's limitation of motion did not rise to the level of the next higher disability rating.  Therefore, applying the DeLuca criteria does not lead to a higher rating.

Finally, the record does not contain any evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Both the lay and medical evidence is silent regarding any incapacitating episodes.  As such, the Veteran is not entitled to receive a higher disability rating under any remaining criteria related to the thoracolumbar spine.  

The Board acknowledges some neurological symptomatology in the lower extremities; however, the Veteran was separately denied service connection for a neurological disability of the lower extremities in a November 1992 rating decision that he did not appeal.  The Veteran was denied again in a November 2006 rating decision, which was also not appealed.  As such, the Board will not address the issue in its analysis regarding an increased disability rating for lumbosacral strain.  

The Board finds that a preponderance of the evidence is against the claim for an increased disability greater than 10 percent for the Veteran's lumbosacral strain.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2011).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular ratings in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorders, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disabilities.  The primary symptoms of the Veteran's low back disability are pain and limitation of motion, which are included in the schedular rating criteria.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.


ORDER

New and material evidence having been received, the claim of service connection for residuals of a left nephrectomy is reopened and to that extent the appeal is granted.

An increased rating in excess of 10 percent for lumbosacral strain is denied.  


REMAND

The Board finds that further development is necessary before a decision on the merits may be made regarding service connection for residuals of a left nephrectomy.  The record shows that the Veteran has a scar as a result of this procedure which occurred during the Veteran's service.  Additionally, the Veteran asserts that there may be other residuals of the left nephrectomy that he should be service connected for.  

McLendon v. Nicholson, 20 Vet. App. 79 (2006), provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are met in this case.

The record contains competent evidence that the Veteran underwent a left nephrectomy during service.  Additionally, medical evidence shows a scar on the abdomen as a result of the nephrectomy.  The Veteran also asserted other possible residuals of his left nephrectomy.  However, the record contains insufficient competent medical evidence on file for the VA to make a decision on the claim.  Based on this evidence, the Board finds that a VA examination is necessary.   

Accordingly, the issue is REMANDED for the following action:

1. The Veteran should be afforded a VA examination to ascertain the nature and etiology of any residuals of his left nephrectomy.  The relevant documents in the claims file, to include service treatment records, should be made available to and reviewed by the examiner in connection with the examination.  Any tests deemed medically advisable should be accomplished.  The examiner should list any current residuals of the left nephrectomy.

The examiner should then offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current disability is causally or etiologically related to his left nephrectomy, specifically addressing the severity of the scar and any additional residuals of the left nephrectomy.  

A complete rationale should be given for any opinion provided.

2.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and readjudicate the claim.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


